Citation Nr: 0906616	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and P.P.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims for service connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 2006 by the 
undersigned Veterans Law Judge. 

In March 2007, the Board remanded these claims for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a left knee disability and for a right knee disability, to 
include as secondary to a left knee disability.  These claims 
were remanded by the BVA in March 2007 to afford the Veteran 
a current VA examination and an additional nexus opinion, 
with specific instructions to reconcile all current findings 
with the previous VA examinations and other previous 
diagnoses contained in the claims folder.  



A VA examination conducted in January 2005 contained a 
negative nexus opinion.  The examiner found that the 
Veteran's current knee disabilities were more likely due to 
his past employment in manual labor than to the injury 
sustained during service.  It appeared as though a thorough 
examination was undertaken.  However, a remand was ordered to 
reconcile different diagnoses.

The Veteran has been diagnosed on several occasions with 
plica and chondromalacia of both knees.  The Veteran's 
disability was so severe as to require surgery on both knees 
in 1999.  The January 2005 VA examination, however, contained 
no diagnosis beyond "painful left knee" and "painful right 
knee."  It did not appear that the examiner had access to 
other treatment notes in the Veteran's file.  A June 2001 VA 
outpatient note contains the diagnosis of bilateral 
chondromalacia of the patella, and the same diagnosis is also 
found in a July 2004 treatment note.  The claims were 
remanded by the BVA with specific instructions to reconcile 
all current findings with the previous VA examinations and 
other diagnoses contained in the claims folder.

Additional VA outpatient records note that the Veteran was 
provided with a brace for both knees and was given a 
diagnosis of degenerative joint disease in March 2005.  The 
Veteran was afforded a VA examination, completed by the same 
examiner as the January 2005 examination, in April 2007.  
There was no change in nexus opinion or in the diagnoses of 
"painful left knee" and "painful right knee."  

The Board finds that the April 2007 examination is 
inadequate.  It appears that the examiner was not aware of 
the previous Board request that current findings be 
reconciled with earlier post service diagnoses and required 
treatment.  There is no discussion of the Veteran's knee 
surgery performed in 1999 and how that surgery may or may not 
link the Veteran's in-service complaints with his current 
complaints, nor is there any discussion of the various 
diagnoses and why they may be inconsistent with the diagnoses 
given during the VA examinations in January 2005 and April 
2007.  Additionally, a MRI was apparently scheduled in 
conjunction 


with the VA examination provided in April 2007, however, the 
Veteran failed to report.  He should be provided another 
opportunity to report for such testing.  A remand is required 
to provide the Veteran with an adequate examination.  
Additionally, any updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file any updated VA treatment 
records.

2.  Afford the Veteran a VA examination 
to ascertain a diagnosis for his left 
knee disability and his right knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including the previously 
requested MRI.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must state the claims folder has been 
reviewed.  Any discussion must include 
an analysis addressing evidence in the 
record showing that the Veteran been 
diagnosed on several occasions with 
plica and chondromalacia of both knees, 
and must address the fact that the 
Veteran's condition was of such a 
severity that surgery was performed on 
both knees in 1999.  Comments must 
include a discussion of June 2001 and 
July 2004 VAMC treatment notes showing 
diagnoses of bilateral chondromalacia 
of the patella.  An additional VA 
examination is needed to accurately 
identify a diagnosis which is 
reconciled with or takes into account 
the previous diagnoses of plica and 
chondromalacia patella, previous VA 
examinations, and other medical 
evidence, including knee surgeries 
performed in 1999.

Following a complete review of the 
record, the examiner is to provide an 
opinion addressing whether it is at 
least as likely as not that the 
Veteran's current left knee disability 
had its onset during service or is any 
other way causally related to his 
active service.

The examiner is further requested to 
offer comments and an opinion 
addressing whether it is as likely as 
not that the Veteran's current right 
knee disability had its onset during 
service or is in any other way causally 
related to his active service or to any 
diagnosed left knee disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

